DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 and 09/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leen et al. (Pub. No.: US 2003/0047874 A1), hereinafter “Lee”.

As to claim 1. Lee discloses, a computer-implemented system for providing a uniform data platform for at least one application of a plurality of applications (Lee, Abstract, cross platform gaming system), the system comprising: 

a uniform data platform executed on one or more servers, the uniform data platform having a data model being uniform across the plurality of application data structures (Lee, [0035], Platform 106 comprises a central processing unit (CPU) associated with an operating system that executes instructions and manipulates information in accordance with the operation of system 10.), the data model including: 
at least one metadata corresponding to at least one object indicated in the data model (Lee, [0097], profile information associated with a user), and at least one event corresponding to a trigger condition associated with at least one metadata entry (Lee, [0099], wager manager 140 may present the wager window to a user of a gaming application 114 in response to a particular game event 120, in response to a request to place a wager by a particular user of a gaming application 114, or in response to any other suitable trigger.), wherein values of the at least one metadata and the at least one event are associated with a user profile (Lee, [0097], lobby manager 136 determines the subset of second users based at least in part upon profile information 156 associated with the first user and the second users, and selection criteria 280 associated with the first user and the second users), wherein the uniform data platform is configured to receive application data from the at least one device and store the application data within the data model (Lee, [0100], Wager manager 140 determines whether the wager offer received at step 602 is valid at step 604 based upon, for example, financial 
a plurality of remote networked services configured to access the application data from the uniform data platform using the data model (Lee, [0038], The request for enhanced services may be generated by the client 102 in response to a log-in event; a game event 120; input by a user of the client 102 such as, for example, instructions to initiate an enhanced services session; or any other suitable trigger.).

As to claim 2. Lee discloses, wherein the at least one object indicated in the data model includes at least one of an activity, an action, an outcome, a location, a character attribute, and a progression (Lee, [0043], While participating in a gaming application 114, a client 102 generally initiates many game events 120.).

As to claim 3. Lee discloses, wherein the application data is organized according to a logical data structure common to the at least one application of a plurality of applications (Lee, [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114.).

As to claim 4. Lee discloses, wherein the at least one application of a plurality of applications is developed to the logical data structure (Lee, [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114).

As to claim 5. Lee discloses, wherein the application data includes game data, the at least one application of a plurality of applications being at least one game of a plurality of games running on at least one user device of a plurality of user devices (Lee, [0043], in a golf gaming application 114, a game event 120 may comprise the selection of a golf club, the alignment of a golf shot, the execution of a golf shot, or any other golf-related activity performed by the user of the golf gaming application 114. [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114, a user of a gaming application 114, or both ).

As to claim 6. Lee discloses, wherein the logical structure includes one of the following: a state, location data, character stats, and a choice (Lee, [0043], [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114, a user of a gaming application 114, or both).

As to claim 7. Lee discloses, wherein the state includes at least one of following: unlockable, unavailable, in progress, and completed, the state being indicative of progression or activity of a player (Lee, [0043], in a golf gaming application 114, a game event 120 may comprise the selection of a golf club, the alignment of a golf shot, the execution of a golf shot, or any other golf-related activity performed by the user of the golf gaming application 114. [0050], Statistics information 154 comprises data that is 

As to claim 8. Lee discloses, wherein the uniform data platform, the at least one application of a plurality of applications, the server, and the device are connected via the plurality of the network services (Lee, [0038], users of clients 102 participating in gaming applications 114 hosted by a server 104 engage in an enhanced services session with platform 106.).

As to claim 9. Lee discloses, a computer-implemented method for providing a uniform data platform for at least one application of a plurality of applications (Lee, Abstract, cross platform gaming system), the method comprising: 
receiving application data from at least one of a device and a server, the device executing at least a portion of the at least one application of a plurality of applications, the application having an application data structure (Lee, [0035], Platform 106 comprises a central processing unit (CPU) associated with an operating system that executes instructions and manipulates information in accordance with the operation of system 10. A lobby manager 136, a game advisor 138, a wager manager 140, and a funds manager 142. Although the various components of platform 106 are illustrated as separate modules, it should be understood that any suitable number and combination of engines or modules may be used to perform the various features and functionality of platform 106.); 

accessing, via a plurality of remote networked services, the application data stored in the data platform, the plurality of remote network services accessing the application data using the data model (Lee, [0038], users of clients 102 participating in gaming applications 114 hosted by a server 104 engage in an enhanced services session with platform 106 and [0100], wager manager 140 notifies the user at step 606. From here, execution either proceeds to step 600 where wager advisor 140 presents 

As to claim 10. Lee discloses, wherein the at least one object indicated in the data model includes at least one of the following: an activity, an action, an outcome, a location, a character attribute, a progression, a quest, and an enemy (Lee, [0043], While participating in a gaming application 114, a client 102 generally initiates many game events 120.).

As to claim 11. Lee discloses, wherein the application data is organized according to a logical data structure common to at least one application of a plurality of applications (Lee, [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114.).

As to claim 12. Lee discloses, wherein the at least one application of a plurality of applications is developed according to the logical data structure (Lee, [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114).

As to claim 13. Lee discloses, wherein the application data includes game data, the at least one application of a plurality of applications being at least one of a game of a plurality of games running on at least one user device of a plurality of user devices (Lee, [0043], in a golf gaming application 114, a game event 120 may comprise the 

As to claim 14. Lee discloses, wherein the logical structure includes one of the following: a state, location data, character stats, and a choice (Lee, [0043], [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114, a user of a gaming application 114, or both).

As to claim 15. Lee discloses, wherein the state includes at least one of following: unlockable, unavailable, in progress, and completed; the state being indicative of progression or activity of a player (Lee, [0043], in a golf gaming application 114, a game event 120 may comprise the selection of a golf club, the alignment of a golf shot, the execution of a golf shot, or any other golf-related activity performed by the user of the golf gaming application 114. [0050], Statistics information 154 comprises data that is collected, sorted, organized, analyzed, or otherwise processed to define one or more quantitative and/or qualitative characteristics about a gaming application 114, a user of a gaming application 114, or both).

As to claim 16. Lee discloses, wherein the uniform data platform, the at least one application of a plurality of applications, the server, and the device are connected via the plurality of the network services (Lee, [0038], users of clients 102 participating in gaming applications 114 hosted by a server 104 engage in an enhanced services session with platform 106.).

As to claim 17. Lee discloses, a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by a processor, perform steps of a method (Lee, Abstract, cross platform gaming criteria), the method comprising: 
receiving application data from at least one of a device and a server, a device executing at least a portion of an application of a plurality of applications, the application having an application data structure (Lee, [0035], Platform 106 comprises a central processing unit (CPU) associated with an operating system that executes instructions and manipulates information in accordance with the operation of system 10. A lobby manager 136, a game advisor 138, a wager manager 140, and a funds manager 142. Although the various components of platform 106 are illustrated as separate modules, it should be understood that any suitable number and combination of engines or modules may be used to perform the various features and functionality of platform 106.); 
storing the application data in a data platform, the data platform having a data model uniform across the plurality of application data structures (Lee, [0097], lobby manager 136 identifies profile information 156 associated with a particular first user at step 540. Lobby manager 136 determines a subset of second users based upon, for example, selection criteria 280 and profile information 156), the data model including at 
accessing, via a plurality of remote networked services, the application data stored in the data platform, the plurality of remote network services accessing the application data using the data model (Lee, [0038], users of clients 102 participating in gaming applications 114 hosted by a server 104 engage in an enhanced services session with platform 106 and [0100], wager manager 140 notifies the user at step 606. From here, execution either proceeds to step 600 where wager advisor 140 presents another wager window to the user so that the user may generate a new, valid, wager offer).

As to claim 18. Lee discloses, wherein the at least one object indicated in the data model includes at least one of the following: an activity, an action, an outcome, a location, a character attribute, a progression, a quest, and an enemy (Lee, [0043]).

As to claim 19. Lee discloses, wherein the application data is organized according to a logical data structure common to the at least one application of a plurality of applications (Lee, [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fyock et al. (Pub. No.: US 2008/0268947 A1) is one of the most pertinent art in the same field of endeavor and discloses, game manager is configured to receive a request from a user device for the game application and to assign the request to one of the first game server and the second game server according to whether the user device is included in the first category of user device or the second category of user device.
	Chen et al. (Pub. No.: US 2009/0264202 A1) is yet another most pertinent art in the same field of endeavor and discloses, system for allowing the sharing of games and gaming profiles between console and web-based gaming platforms. The present system includes a console service through which console games may be played, and a gaming website through which web-based games may be played. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tauqir Hussain/Primary Examiner, Art Unit 2446